UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53291 LAKE VICTORIA MINING COMPANY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1781 Larkspur Drive Golden, CO80401 (Address of principal executive offices, including zip code.) (303) 586-1390 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:71,239,100 as of August 12, 2010. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Condensed Notes to the Consolidated Interim Financial Statements F-4 – F-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II. Item 1A. Risk Factors. 20 Item 6. Exhibits. 20 Signatures 22 Exhibit Index 23 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LAKE VICTORIA MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June30, March31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Advances and deposits Advances to related party Total Current Assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable-related party Acquisition liabilities Notes payable - Other payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.00001 par value: 100,000,000 - - authorized, no shares outstanding Common stock, $0.00001 par value; 100,000,000 shares authorized 71,239,100 and 67,871,225 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable Accumulated deficit during exploration stage NON-CONTROLLING INTEREST - - Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements F-1 -3- LAKE VICTORIA MINING, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Period from For the Three Months For the Three Months December 11, 2006 Ended Ended (Inception) to June 30, 2010 June 30, 2009 June 30, 2010 REVENUE $ - $ - $ - OPERATING EXPENSES General and administrative expenses Amortization and depreciation expenses Professional fees Management and director fees Travel and accommodation Acquisition costs - Exploration costs Total operating expense LOSS FROM OPERATIONS OTHER INCOME (EXPENSES) Other income from professional services - - Gain or loss on long-term investments - Exchange loss - Interest income Interestexpense Total other expenses LOSS BEFORE TAXES INCOME TAX EXPENSE (BENEFIT) - - - NET LOSS $ $ $ LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST - NET LOSS ATTRIBUTABLE TO PARENT $ $ $ NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these unaudited interim consolidated financial statements F-2 -4- LAKE VICTORIA MINING, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Period from For the Three Months For the Three Months December 11, 2006 Ended Ended (Inception) to June 30, 2010 June 30, 2009 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash Amortization and depreciation Loss in subsidiary attributed to non-controlling interest - Share payments for mineral interest acquisition costs - - Share payments for consulting services Restructuring charges - - Share issued for acquisition - Loss on other investment - - Accounts receivable exchange for acquiring mineral interest - Directors' compensation share payments - - Provided (used) by operating activities: Increase (Decrease) in advances and deposits Decrease(Increase) in advances to related party - Increase(Decrease) in Notes payable Increase(Decrease) in accounts payable Increase in accounts payable - acquisition - Increase (Decrease) in accrued expenses - - Increase in other payables Net cash used by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant, and equipment Proceeds of subsidiary stock issuances - - Purchase of investment - - Proceeds from sale of investment - - Net cash provided(used) from investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock Payment for cancellation of stock - - Related party payable proceeds - - Related party payable payments - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL CASH DISCLOSURES: Income taxes paid $ - $ - $ - Interest paid $ $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for subscription receivable $ $ - $ Receivable exchanged for Long-term investment $ - $ - $ Investment acquired through payable $ - $ 30 $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements F-3 -5- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 1 DESCRIPTION OF BUSINESS Lake Victoria Mining Company, Inc. (“the Company”) was incorporated on December 11, 2006 under the laws of the State of Nevada.The Company is also referred to as “we”, “us” and “our”. The Company’s administrative office is located in Golden, Colorado. The Company’s year-end is March 31. The principal business of the Company is to search for mineral deposits or reserves which are not in either the development or production stage. The Company is an exploration stage corporation that is conducting exploration activities on gold and uranium properties located in Tanzania. The foregoing unaudited consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements for the year ended March 31, 2010 Form 10-K filed with the SEC on July 14, 2010. In the opinion of management, the unaudited interim consolidated financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. Operating results for the three month period ended June 30, 2010 are not necessarily indicative of the results that may be expected for the full year. The preparation of financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the period. Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Company’s financial statements; accordingly, it is possible that the actual results could differ from the estimates and assumptions and could have a material effect on the reported amounts of the Company’s financial position and results of operations. NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Company’s financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Accounting Standards Codification The Accounting Standards Codification (ASC) has become the source of authoritative U.S. generally accepted accounting principles (“GAAP”). The ASC only changes the referencing of financial accounting standards and does not change or alter existing GAAP. F-4 -6- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 Basis of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Kilimanjaro Mining Company, Inc. (“Kilimanjaro”) and Lake Victoria Resources Company, (T) Ltd. Significant intercompany accounts and transactions have been eliminated. Business Combinations The Company follows the guidance ASC Topic 805, Business Combinations (ASC 805), and ASC Topic 810-10-65, related to non-controlling Interests in Consolidated Financial Statements.The non-controlling interest recognized at June 30, 2009 was previously the minority interest held by certain passive shareholders at the consolidated financial statement level of Kilimanjaro, and whose interests were eliminated for accounting purposes by the August 7, 2009 share exchange agreement. The Company, after August 7, 2009, had no further non-controlling interests. For the three months ended June 30, 2010 and 2009, losses of $0 and $1,907,182 respectively, were recognized as being attributed to the non-controlling interest of the Company’s controlled subsidiary. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term investments with original maturities of three months or less to be cash equivalents. As of June 30, 2010 and 2009, the Company has $945,263 and $385,925, respectively, deposited at an FDIC insured banks in the United States. FDIC deposit insurance covers the balance of each depositor’s account for $250,000 per insured bank. The Deposit Insurance Board in Tanzania insures up to 1,500,000 Tanzanian Schillings (approximately $970USD and $1,050USD as of June 30, 2010 and March 31, 2010, respectively) per customer per bank. Any amount beyond the basic insurance amount may expose the Company to loss. Earnings Per Share The Company follows the guidance of ASC 260, which provides for calculation of "basic" and "diluted" earnings per share. Basic earnings per share includes no dilution and is computed by dividing net income (loss) available to common shareholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted earnings per share. Basic and diluted losses per share were the same, at the reporting dates, as the common stock equivalents outstanding would be considered antidilutive. As of June 30, 2010 and 2009, the Company has warrants and financing options outstanding to purchase 11,823,501 and 4,312,500 common shares, respectively. Exploration Stage The Company and its subsidiaries have been in an exploration stage since its formation and have not realized any revenues from operations. They are primarily engaged in searching for mineral deposits or reserves which are not in either the development or production stage.As of June 30, 2010, none of the Company’s mineral property interests had proven or probable reserves as determined under the requirements of SEC Industry Guide No. 7. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. A portion of business transactions in Tanzania and mineral option purchase agreements are denominated in the Tanzanian Schilling. Transaction gains and losses resulting from fluctuations in currency exchange rates on transactions denominated in foreign currencies are recognized as incurred in the accompanying statements of operations. F-5 -7- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 Foreign Operations The accompanying consolidated balance sheets contain certain recorded Company assets approximately in the amount of $231,000 at June 30, 2010 in a foreign country (Tanzania). Although Tanzania is considered economically stable, it is always possible that unanticipated events in foreign countries could disrupt the Company’s operations. Going Concern As shown in the accompanying financial statements, the Company has an accumulated deficit of approximately $8,949,000 incurred through June 30, 2010. The Company has no revenues, limited cash and losses from operations. Management intends to seek additional capital from new equity securities offerings that will provide funds needed to continue the exploration for gold. These plans, if successful, will mitigate the factors which raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. The Company expects to be able to meet its necessary cash outflows based upon funds received from future investments and borrowings during its exploration period. Income Taxes Income taxes are provided based upon the liability method of accounting pursuant to ASC 740. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard imposed by ASC Topic 740 to allow recognition of such an asset. Mineral Properties Under US GAAP mineral property acquisition costs are ordinarily capitalized when incurred using the guidance in EITF 04-02, “Whether Mineral Rights are Tangible or Intangible Assets”. The carrying costs should be assessed for impairment under SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” whenever events or changes in circumstances indicate that the carrying costs may not be recoverable. Since the Company is unable to support continued capitalization of acquisition costs the Company has chosen to expense versus capitalize its property acquisition costs until the Company identifies proven and probable reserves. When the Company has capitalized mineral property costs, these properties will be periodically assessed for impairment of value. Once a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method.Additionally the Company expenses as incurred all maintenance and exploration property costs. Property and Equipment Assets are depreciated on a straight line basis. The Company’s assets, with a historical cost of $115,888 are being depreciated over lives of five years. Total depreciation expense of $5,775 and $682 is recognized for the three month ended June 30, 2010 and 2009, respectively. (SEE NOTE 4) Recent accounting pronouncements The company evaluated all of recent accounting pronouncements through ASU 2010-21 and deemed that they would have no impact on the Company’s financial statements or disclosures. F-6 -8- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 3 RELATED PARTY TRANSACTIONS Prior to incorporation of the Company’s wholly-owned subsidiary in Tanzania, the Company contracted with Geo Can Resources Company Ltd (Geo Can), a related company with a shared common director, to perform exploration services on all of the properties. As of June 30, 2010 and March 31, 2010, the Company owed $700,523 to Geo Can for exploration acquisition and services provided (See NOTE 7). The Company through its subsidiary Kilimanjaro Mining Company advanced funds to Geo Can Resources Company to find mineral property interests in Tanzania.As of June 30, 2010 and March 31, 2010, the Company advanced $449,043 to Geo Can. The advances bear no interest and are due on demand. The unencumbered funds advanced to Geo Can would be refundable to the Company.The advances as of June 30, 2010 and 2009 have not been offset against payables nor had any encumbrances been reported to the Company. NOTE 4 PROPERTY AND EQUIPMENT At March 31, 2010 and 2009, property and equipment consisted of the following: Table 1: Property and Equipment Acquisition Cost and Accumulated Amortization Category As at 06/30/2010 As at 03/31/2010 Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value Machinery and equipment Furniture and equipment Computer and software 16,90 7 $ NOTE 5 NOTES PAYABLE On May 22, 2010, the Company signed a finance agreement for payment of insurance in the amount of $12,750 at an annual rate of 9.99% for a ten month period, payable in monthly installments of $1,334. NOTE 6 OTHER PAYABLES As of June 30 and March 31, 2010, one subsidiary of the Company withheld payroll deductions of $18,970 and $29,178 to conform to local tax law. NOTE 7 MINERAL PROPERTY AND EXPLORATION COSTS On May 4, 2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can (a related party, see Note 3). Under the terms of the agreement Kilimanjaro acquired 100% interest of the mineral property assets, which included 33 gold prospecting licenses and 13 uranium licenses. Geo Can had entered into property option agreements, regarding some of these resource properties, with Lake Victoria before the share purchase agreement and as a consequence Geo Can no longer has any interest in those prior property agreements. F-7 -9- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 Costs of acquiring mineral properties are expensed by project area upon purchase of the associated claims. Costs to maintain the mineral rights and leases are expensed as incurred. When a property reaches the production stage, the related costs will be capitalized and amortized, using the units of production method on the basis of periodic estimates of ore reserves. Mineral properties are periodically assessed for impairment of value and any diminution in value. All of the Company’s mineral property interests are located in Tanzania. Geo Can holds resource properties in trust for the Company. Most of the resource property interests are still formally registered to Geo Can to save on registration fees. When the annual filing for each property comes due then the formal registration of each property will be transferred to Kilimanjaro or as directed by Kilimanjaro. The following is the status of our projects, Table 2: The continuity of mineral properties acquisition cost Kalemela Gold Project State Mining Project Geita Project Kinyambwiga Project Singida Project Other Projects Total (a) (b) (c) (d) (e) (h) Balance, March 31, 2010 $ Related payments: Cash Consideration - Share issued for Mining properties - Accrued liabilities - Balance, June 30, 2010 $ Table 3 : The continuity of mineral properties exploration expenditures Kalemela State Mining Geita Kinyambwiga Singida Uyowa North Mara Total (a) (b) (c) (d) (e) (f) (g) Balance, March 30, 2010 $ $ - $ Exploration expenditures: Camp, Field Supplies and Travel - Drilling Cost - Geological consulting and Wages - Geophysical and Geochemical - Parts and equipment - Project Administration fee - Vehicle and Fuel expenses - Write-offs Balance, June 30, 2010 $ $ - $ F-8 -10- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 (a)Kalemela Gold Project:PL2747/2004 PL2910/2004 & PL 3006/2005 The three licenses total about 260 square kilometers.Results of geologic mapping, ground magnetic surveying and soil sampling have identified exploration sites suitable for electrical induced polarization (I.P.) geophysical surveys to further define possible drill targets. Depending on available resources and project scheduling, follow up soil sampling will be conducted to confirm previous sampling results, followed by a targeted electrically induced polariztion (I.P.) geophysical survey and a possible initial drill program. Table 2 and 3 reflect the acquisition and exploration costs for Kalemela project. As a part of the Agreement, Kilimanjaro owns 100% interest in the Kalemela Gold Project’s three prospecting licenses. (b)State Mining Project: PL2702/2004, PL5469/2008 & PL4339/2006 On August 10, 2009, the Company decided to release the above three licenses and transferred them back to State Mining Company on August 11 and September 15, 2009.The Company has abandoned its interests in this project and will not be involved any further exploration activities. Table 2 and 3 reflect the acquisition and exploration costs for the State Mining project. (c)Geita Project: PL2806/2004 Table 2 and 3 reflect the acquisition and exploration costs for the Geita project. As a part of the Agreement, the Company owns 100% interest in the Geita project’s one prospecting license as at June 30, 2010. (d)Kinyambwiga Project: PL4653/2007, 24PMLs A director of the Company entered into Mineral Purchase agreements with 24 PML’s which are part of the Kinyambwiga Project and which are recorded in his name and are to be transferred over to the Company at a future date. Table 2 and 3 reflect the acquisition and exploration costs for Kinyambwiga project. As of June 30, 2010, the Company owns 100% interest of Kinyambwiga project’s one prospecting license. (e)Singida Project On May 15, 2009, the Company signed a Mineral Financing Agreement with one director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of June 30, 2010, this director has entered into Mineral Properties Sales and Purchase agreements with various PML owners. 22 PML agreements have been completed and these PMLs have been 100% acquired and the Company has the option to acquire 37 additional and different PMLs in the Singida area. Under the terms of these agreements, if the option to purchase is completed on all these PMLs, then the total purchase consideration will be $7,029,404. As of June 30, 2010, under the terms of the mineral properties sales and purchase agreements the Company has completed initial option payments in the amount of $904,148 and $61,482 is accrued as a short term liability. F-9 -11- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 On January 19, 2010, a director on behalf of the Company signed second addendums to Singida mineral properties sales and purchase agreements (“mineral agreement”) in 2009. The addendums revised and extended the secondary payments of the mineral agreements. At the option of the Company, any PMLs may be relinquished at any time during the agreement and the title transferred back to the original owner. Also, at the option of the Company, a 2% Net Smelter Production royalty or 2% of the Net Sale Value may be substituted in place of the final payment for each PML and paid on a pro rata basis determined by the total final number of PMLs involved in a special mining license. Table 2 and 3 reflect the acquisition and exploration costs for Singida project. (f)Uyowa Table 3 reflects the exploration costs for the Uyowa project. As of June 30, 2010, the Company owns 100% interest of Uyowa project’s prospecting licenses. (g)North Mara Table 3 reflects the exploration costs for the Uyowa project. As of June 30, 2010, the Company owns 100% interest of North Mara project’s prospecting licenses. (h)Other projects On May 4,2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can. Under the terms of the agreement Kilimanjaro acquired 100% interests of the mineral property assets of Geo Can which included 33 gold prospecting licenses and 13 uranium licenses. Included in this agreement were the Kalemela project’s licenses, Geita project’s license, Uyowa Project’s licenses and Kinyambwiga project’s license. Table 2 and 3 reflect the acquisition and exploration costs for other projects. NOTE 8 CAPITAL STOCK Preferred Stock The Company is authorized to issue 100,000,000 shares of preferred stock with a par value of $0.00001. As of June 30, 2010, the Company has not issued any preferred stock. Common Stock The Company is authorized to issue 100,000,000 shares of common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. Issuances On May 11, 2010, the Company entered into an agreement with a consultant to provide services as a Senior Geological Consultant. In consideration of the foregoing the Company will pay a base compensation of $15,000 per month for the first six months, to be increased to $20,000 per month after the initial six months; eligibility of a bonus of 100,000 shares at the end of six months; and at the end of 12 months the Company will grant the consultant 300,000 stock options. F-10 -12- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 As of May 19, 2010, the Company completed a private placement of 10,473,000 units at $0.20 per share for total consideration of $2,063,100 and subscription receivable of $20,000, net of cost of $11,500. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Included in the private placement were 1,350,000 units issued to three directors and officers for $270,000. The fair value of the 10,473,000 warrants was estimated using the Black-Scholes pricing model based on the following assumptions: dividend yield of 0%; risk-free interest rate of 1.44%; expected life of three years; and volatility of 212%. A fair value of $191,137 was estimated. On April 15, 2010, the Company issued 153,525 restricted shares of common stock and $21,265, for geological and business development services provided by a consultant.The services were valued at $71,265. On April 15, 2010, the Company issued 85,000 restricted shares of common stock for consulting and business development services provided by a consulting company. The services were valued at $27,200. NOTE 9 STOCK WARRANTS As of June 30, 2010, 4,312,500 financial options expired without exercise. As of May 19, 2010, the Company completed a private placement of 10,473,000 units at $0.20 per share for total consideration of $2,063,100 and subscription receivable of $20,000, net of cost of $11,500. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Warrants and financial options outstanding as of June 30, 2010 were: Table 4: Warrants Expiration Date Number of Warrants/Financial options Exercise Price Shares Issueable Upon Exercise September 8, 2012 $ January 27, 2013 $ NOTE 10 COMMITMENTS AND CONTINGENCIES On May 15, 2009, Kilimanjaro signed a Mineral Financing Agreement with a director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area of Tanzania. As of June 30, 2010, this director has entered into Mineral Properties Sales and Purchase agreements with various PML owners. 22 PML Option to Purchase agreements have been completed and these PMLs have been 100% acquired and the Company has the option to acquire 37 additional and different PMLs in the Singida area. Under the terms of these agreements, if the option to purchase is completed on all these PMLs, then the total purchase consideration will be $7,029,404. F-11 -13- LAKE VICTORIA MINING COMPANY, INC. CONDENSED NOTES TO THE CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2010 . The same director of the Company entered into Mineral Purchase agreements with 24 PML’s which are part of the Kinyambwiga Project and which are recorded in his name and are to be transferred over to the Company at a future date. On December 31, 2009, the Company entered into a Geological and Business Development Consulting Services Agreement with Jack V. Everett (“Everett”) under which Everett will provide public relations, geological, and consulting services to us and the Company agrees to compensate Everett on a quarterly basis in two methods: (a) cash and (b) restricted common shares of the Company. The quarterly compensation will be agreed upon, in advance of each quarter, by the Company and Everett. Accordingly, upon execution of the agreement the Company paid Everett a cash payment of $20,000 and issued him 68,775 restricted common shares of the Company’s stock valued at $42,641. Subsequently, on May 10, 2010 the Company paid Everett a cash payment of $21,265 and on April 07, 2010 issued him 153,525 restricted common shares of the Company’s stock valued at $67,551. The term of the consulting agreement is twelve months. On January 4, 2010, the Company entered into a finder’s fee agreement with Robert A. Young, The RAYA Group (“Young”) wherein we agreed to pay Young fees for introducing us to investors who invested in our private placements and joint ventures.The fee will be 10% of the first $10,000,000 and 5% of amounts in excess of $10,000,000.The term of finder’s fee agreement is five years. NOTE 11 SUBSEQUENT EVENTS On July 27, 2010, the same director on behalf of the Company signed third addendums to Singida mineral properties sales and purchase agreements (“mineral agreement”) in 2009. The third addendums revised the Second Secondary payment term on the second addendum. Based on the revised term, 60% of the Second Secondary payment in the amount of $272,675 was fully paid on July 27, 2010 and 40% of the Second Secondary payment of approximate $181,800 will be due on October 24, 2010. F-12 -14- ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the quarterly report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results of our predictions. Overview Lake Victoria Mining Company, Inc. was incorporated on December 11, 2006 under the laws of the State of Nevada. We are a reporting issuer in the U.S. and trade our common shares on the on the NASD OTCBB under the symbol LVCA. Our principal business is to search for mineral deposits or reserves which are not in either the development or production stage, located primarily in the United Republic of Tanzania. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage.These are consisting of mineral rights and applications for mineral rights, covering approximately 6,368 square kilometers (1,573,784 acres). We carry out our business by acquiring, exploring and evaluating mineral properties through our ongoing exploration program. Following exploration, we will either seek to advance them to a commercially feasible mining stage, enter joint ventures to further develop these properties or dispose of them if the properties do not meet our requirements. Our properties are all early stage exploration properties.Within our mineral exploration land in Tanzania our focus is primarily on gold and uranium mineralized targets. We have no revenues, we have incurred losses since inception, we have been issued a going concern opinion and we have relied upon the sale of our securities to fund operations. To date, we have not discovered a commercially viable ore body, mineral deposit, or mineral reserve, on any of our properties and we will be unable to do so until further exploration is done and a comprehensive evaluation concludes an economic and legal feasibility study. Our property portfolio is large, therefore we may interest other companies in our properties to either participate by means of option or joint venture agreements in the exploration of them or to finance and establish production if mineralization is found. Update The total number of our gold Prospecting Licenses (PLs) has increased since the filing of our annual 10-K. The number has increased from thirty (30) PLs to thirty-seven (37) PLs and the total area has increased from 2142.25 square kilometers to 2546.39 square kilometers. Our number of uranium prospect licenses and their areas remain the same as reported in our 10-K. -15- During this reporting period, our exploration was primarily focused on advancing the Kinyambwiga license within the Musoma Bunda Project and the Singida gold project. In addition, reconnaissance visits were made to several of our other gold projects, which include Suguti (Musoma Bunda Project), Buhemba, Uyowa Project Tarime North Mara Project, North Mara Nyabigena East Project and Kubiasi-Kiserya Project, in order to plan for initial exploration programs that will be commenced on these projects. The following provides an update of the exploration activities that were conducted during this reporting period on the Kinyambwiga PL (Musoma Bunda Project) and the Singida Gold Project Kinyambwiga – Musoma Bunda Project Kinyambwiga PL4653/2007 covers an area of 30.89 square kilometers in quadrangle QDS23/1 and contains within it twenty-four (24) Primary Mining Licenses (PMLs) that have been purchased outright by Geo Can Resources Company Limited (Geo Can) and are titled in the name of a common director of Geo Can and Lake Victoria Mining Company, Inc. Exploration conducted during June 2010 was focused at extending the strike length of the prospect by undertaking: · Gridding and Regolith Mapping over the entire license area. · A geophysical gradient induced polarization (IP) survey, along 200 meter spaced north south traverses commenced in June and remains in progress over the entire prospecting licence of approximately 30 square kilometres. Follow-up detailed Schlumberger IP profiling across both prospects are planned in the immediate future once the gradient IP survey is complete. · Trenching: Previous trenching at Kinyambwiga outlined the existence of at least five, shear hosted, narrow gold bearing quartz veins. These veins, which trend east-northeast and west-southwest, have been partly exposed by artisanal mining along a strike length of about 300 meters. The latest phase of trenching involved re-opening of a number of the previously in-filled trenches as well as excavating some new trenches to cover the gaps on the planned north-south drill fences, to be spaced 80 meters apart. Results from the trenching, IP survey and detailed mapping will be used to plan a reverse circulation (RC) drilling program scheduled to begin in September. Singida Gold Project The Singida Gold Project is located in central Tanzania and lies about 600 kilometers south of the city of Mwanza and approximately 90 kilometers south-southeast of the Regional government and commercial town center of Singida. Access from the town of Singida to the project is south over the main paved road to the village of Ikungi, and then easterly over an all-weather gravel road for a distance of about 70 kilometers to the village of Londoni. During the wet season, access within the project area requires 4WD vehicles. The property covers an area of about 6 square kilometers in QDS (Quadrangle) number 123/3 for Londoni Village. During June 2010, a soil sampling survey was completed across the Singida-Londoni license area in which 483 samples, including 24 quality control blank samples, were collected and submitted to the SGS Laboratory, Mwanza for gold and arsenic determination by Aqua Regia. Samples were collected on 400 meter spaced north-south grid lines at intervals of 50 meters and at a depth of 30 centimeters. Additional detailed mapping of the geology and locations of the artisanal workings was also carried out. -16- The soil sample results, besides indicating areas of known artisanal mining, have formed broad, gold-in-soil anomalies. These gold anomalies occur over the areas from which previous electrically induced polarization (IP) geophysical profiling has identified a number of underground resistive bodies, believed to represent gold-bearing quartz veins beneath the surface, as reported in the Company's Press Release of 17th May 2010. The five gold targets, referred to as Sambaru 1 to 5 have surface strike lengths varying between 200 to 600 meters. In addition to assaying for gold, all of the soil samples were tested for arsenic. Arsenic in soil samples can often be a "pathfinder" element for gold when gold itself is not measurably present at surface. In addition to identifying the five targets, the compiled assay results have defined a large arsenic anomaly that is located within the central to northwestern part of the license area and encompasses the Sambaru 4 target, decreasing in intensity towards Sambaru 5 in the northwest corner of the license. Noteworthy is that four IP profile lines, undertaken across the recently identified arsenic anomaly, have indicated at least 8 sub-surface, resistive bodies, thought to be gold-bearing quartz veins, across a surface width of 350 meters. Mapping of the location of the artisanal shafts within these target areas suggests that mining was undertaken on a number of narrow sub-outcropping gold veins across a surface width of up to 50 meters. However, IP geophysical profiling suggests that these veins may extend further to the northeast beneath the surface cover. Detailed mapping of the regolith, topography and soils formed an integral part of the program in order to understand the value of the soil results. Seventy-six reverse circulation (RC) drill holes have been planned totaling nearly 5,000 meters to test the five targets. Drill site construction has commenced and will be followed up shortly with road construction to prepare for drilling that is planned to begin in late August. Plan of Operation At quarter end, we had working capital of approximately $749,000.We plan to spend approximately $181,800 for our property acquisitions and $1.3 million for exploration activities through 2010, with work being conducted on several projects including soil sampling, trenching and drilling.We will need to raise additional funds to finance the exploration activities on our projects. There is no assurance that such financing would be available at this time. Results of Operations For the three months ended June 30, 2010 compared to the three months ended June 30, 2009: Net loss for the three month period ended June 30, 2010 was $526,622 compared to $2,104,500 for the comparable period in 2009. General and administrative expense for the three months ended June 30, 2010 decreased by $26,341 to $55,224 compared to $81,565 for the same period in 2009, mainly due to a decrease in expenses for promotion and for investor relations. According to the Singida property acquisition option agreements, there were no payments due during the three month period ended June 30, 2010. For the same period in 2009, the acquisition costs were $3,061,230. -17- During the three month period ended June 30, 2010, exploration costsdecreased by $11,840 to $104,453 as compared to $116,293 for the same 2009 period which reflects the company’s concentration on Singida Project and related cost savings from incorporation of the company’s own subsidiary in Tanzania to perform mineral exploration. Consulting fees for the three months ended June 30, 2010 decreased to $312,316 compared to $632,587 for the same period of 2009. Management and director fees in the 2010 period decreased to $31,500 compared to $115,517 in 2009. This reduction was primarily due to a decrease in the demand for business development and strategic business consulting services. As of June 30, 2010 the Company had current assets of $1,610,025 as compared to $1,456,668 on March 31, 2010. Total mineral optional acquisition costs were $10,400,911 and exploration costs amounted to $1,922,430 as of June 30, 2010. Our exploration objective is to find an economic mineral body containing gold. Our success depends upon finding mineralized material. This includes a determination by our contracted consultants and professional staff whether the property contains resources and/or reserves. Mineralized material is a mineralized body, which has been delineated by appropriately spaced drilling or underground sampling to support sufficient tonnage and average percentage grade of metals to justify removal. If we don’t find mineralized material or we cannot remove mineralized material, either because we do not have the money to do so or because it is not economically feasible to do so, we will cease operations and you could lose your investment. In addition, we may not have enough money to complete exploration of our properties. If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from another public offering, a private placement or loans. At the present time, we are attempting to raise additional money, but there is no assurance that we will be successful. If we need additional money and can’t raise it, we will have to suspend or cease operations until we succeed in raising additional money. We must continue to conduct exploration to determine what amount of gold and other minerals, if any, exist in our properties and if any minerals which are found can be economically extracted and profitably processed. ADDITIONAL CONSIDERATIONS We are searching for mineralized material. Mineralized material is a mineral body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. Before mineral retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We can’t predict what that will be until we find mineralized material. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located under adjoining property may or may not be located under our property. -18- We have exploration licenses. We do not have a license to mine any minerals or reserves whatsoever at this time on any part of our properties. Once exploration has advanced to a point where mining on one or more of our properties is feasible, we plan to apply for a mining license or licenses. We may interest other companies in our properties if we find mineralized materials. Depending on the discovery, we may try to develop the reserves ourselves and through the use of contracted consultants. Our portfolio of projects is very large and we may interest other companies in properties to participate in the exploration of them, through option or joint venture agreements to find mineralized material. If we are unable to complete any phase of exploration because we don’t have enough money, we will cease operations until we raise more money. If we can’t or don’t raise more money, we will cease operations. If we cease operations, we don’t know what we will do and we don’t have any plans for future activities. All of the work on our properties is conducted by contractors that the Company has hired through exploration service contracts or employees hired through Lake Victoria Resources (T) Limited, a wholly owned Tanzania corporation. The contractors and Lake Victoria Resources (T) employees are responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and evaluation and the engineers will advise us on the economic feasibility of removing the mineralized material. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, possible cost overruns due to price and cost increases for services and economic conditions. Liquidity and Capital Resources Because the Company does not currently derive any production revenue from operations, its ability to conduct exploration and development on properties is largely based upon its ability to raise capital by equity funding. As of May 19, 2010, the Company completed a private placement of 10,473,000 units at $0.20 per share for total consideration of $2,063,100 and subscription receivable of $20,000, net of cost of $11,500. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Included in the private placement were 1,350,000 units issued to three directors and officers for $270,000. On April 15, 2010, we issued 153,525 restricted shares of common stock and $21,265, for geological and business development services provided by Jack Everett.We valued the services at $71,265. On April 15, 2010, we issued 85,000 restricted shares of common stock for consulting and business development services provided by POP Holdings Ltd. We valued the services at $27,200. -19- Recent accounting pronouncements We evaluated all of recent accounting pronouncements through ASU 2010-21 and deemed that they would have no impact on our financial statements or disclosures. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4.CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are not effective. There were no changes in our internal control over financial reporting during the quarter ended June 30, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Once funding is adequate, these controls will be strengthened. The Company has not begun remediation efforts to correct the previously disclosed material weakness reported on the Company’s Form 10-K filed for the period ended March 31, 2010. PART II.OTHER INFORMATION ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 6.EXHIBITS. The following documents are included herein: Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Stock Exchange Agreement With Kilimanjaro Mining Company, Inc. And Their Selling Shareholders. 10-Q 11/23/09 Articles of Incorporation. SB-2 6/26/07 Bylaws. SB-2 6/26/07 Memorandum And Articles Of Association Of Lake Victoria Resources (T) Limited. 10-Q 11/23/09 Specimen Stock Certificate. SB-2 6/26/07 License. SB-2 6/26/07 Amendment to License Agreement, dated June 3, 2008. 10-K 6/26/08 Option Agreement with Geo Can Resources Company Limited. 10-K 7/14/09 -20- Binding Letter Agreement with Kilimanjaro Mining Company Inc. 10-K 7/14/09 Consulting Services Agreement With Stocks That Move. 10-Q 11/23/09 Consulting Agreement With Robert Lupo. 10-Q 2/22/10 Addendum to the Consulting Agreement with Robert Lupo. 10-Q 2/22/10 Finder’s Fee Agreement with Robert A. Young and The RAYA Group. 10-K 7/14/10 Termination of the Consulting Agreement with Robert Lupo. 10-K 7/14/10 Consulting Agreement with Clive Howard Matthew King. 10-K 7/14/10 Code of Ethics. 10-K 6/26/08 Certification of Principal Executive Office and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Office and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. 10-K 6/26/08 Disclosure Committee Charter. 10-K 6/26/08 -21- SIGNATURES In accordance with Section 13 or 15(d) of the Securities and Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 12th day of August, 2010. LAKE VICTORIA MINING COMPANY, INC. BY: ROGER A NEWELL Roger A. Newell President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer and a member of the Board of Directors -22- EXHIBIT INDEX Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Stock Exchange Agreement With Kilimanjaro Mining Company, Inc. And Their Selling Shareholders. 10-Q 11/23/09 Articles of Incorporation. SB-2 6/26/07 Bylaws. SB-2 6/26/07 Memorandum And Articles Of Association Of Lake Victoria Resources (T) Limited. 10-Q 11/23/09 Specimen Stock Certificate. SB-2 6/26/07 License. SB-2 6/26/07 Amendment to License Agreement, dated June 3, 2008. 10-K 6/26/08 Option Agreement with Geo Can Resources Company Limited. 10-K 7/14/09 Binding Letter Agreement with Kilimanjaro Mining Company Inc. 10-K 7/14/09 Consulting Services Agreement With Stocks That Move. 10-Q 11/23/09 Consulting Agreement With Robert Lupo. 10-Q 2/22/10 Addendum to the Consulting Agreement with Robert Lupo. 10-Q 2/22/10 Finder’s Fee Agreement with Robert A. Young and The RAYA Group. 10-K 7/14/10 Termination of the Consulting Agreement with Robert Lupo. 10-K 7/14/10 Consulting Agreement with Clive Howard Matthew King. 10-K 7/14/10 Code of Ethics. 10-K 6/26/08 Certification of Principal Executive Office and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Office and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. X Audit Committee Charter. 10-K 6/26/08 Disclosure Committee Charter. 10-K 6/26/08 -23-
